On Application for Rehearing.
Black, J.
(dissenting from denial of rehearing). Of all closely divisive decisions handed down in recent years, this one should be reheard by a Court which, for the first time since 1954, is not due for regular changes of its personnel.
Two months ago 5 members of the Court — their ranks reduced now to 4 by the retirement of former Justice Carr — signed Justice Smith’s order for transfer, of this fatherless and defenseless youngster, from what the record shows is a fine home and praiseworthy environment, to an uncharted life with people the youngster doesn’t oven know. That was done upon sole strength of controversial testimony given *561more than 5 years ago. It was clone without knowledge on the part of any judge of any court that the home and the personal company to which that order sends the youngster are environmentally proper today, distinguished from the disputed circumstances shown back in April of 1958. No judge — not any judge of a Michigan court — knows today where the ehild is to be taken by Justice Smith’s order. No judge of any Michigan court has even seen the child’s real mother and that mother’s latest mate since the spring of 1958, and they are the custodians Justice Smith and his votaries have selected — undeniably in utter blindness — for 10-year-old Susan Furlong.
It is incredible, to me, that any judge would hesitate to support an order bringing the critical record up to date by means of a new probate proceeding or new trial in circuit, if for no other reason than to avoid the possibility, if not probability, of a ghastly judicial mistake occasioned by an outrageous nunc order too long pro tunc. One need but add that Susan is not quite old enough, in this year 1964, to understand the denial to her, by today’s “thumbs down” quartette, of what for even the meanest of our citizens is constitutional due process of law. Some day, though, if she lives through forthcoming weeks and months of shame and grief thus visited upon her, she will be able to read in our reports the reasons — whatever their worth — that seemingly prompt my errant. Brethren. Will she then belieye in what we call “courts of justice” ?
Of the presently seated Court 3 members stand for rehearing. Four •others say nay. One “passes,” thus easting his “neutral” vote with the senteneers. No one of the 4 will yield, oven though the future of an innocent and trusting ehild is at stake upon such division.1 Yet .3 present members, thus standing pat, did not hesitate to join the writer in voting to rehear ordinary damage actions like Perin v. Peuler, 369 Mich 242, rehearing ordered June 4, 1963; and 2 such present members did not hesitate to join in granting rehearing of Steger v. Blanchard, 350 Mich 579, reheard and redeeidod 353 Mich 140; and Weller v. Mancha, 351 Mich 50, reheard and redeeided 353 Mich 189. Strange business, this. Suits to recover money seem more important, ,and more susceptible of reconsideration upon rehearing, than are proceedings the outcome of which may and probably will blight the life of a ehild already terror-troubled by what this Court ordered last December.
I would rehear especially on account of new legal questions; questions raised properly on present application since they were gratuitously decided by the Court without opportunity of brief and argument thereon.
The first of such questions is whether, upon judicial determination -that the ehild “is not within the provisions of this chapter” (section 18 of chapter 12A [CLS 1956, § 712A.18; Stat Ann 1962 Rev § 27.3178 (598.18)], as amended by PA 1963, No 65), the probate court or any court in turn may with constitutional sanction go beyond the statutory directive (dismissal of the pending petition) and, without further statutory proceedings, enter “an order of disposition.”
The second of such questions is whether, the verdict and judgment below having been majority-held contrary to the great weight of the evidence, but not held contrary to law as on motion for directed *562iverdict, the Courtis order of disposition violates the constitutional ■ right of appellees to a jury trial and a jury’s verdict. To the point see Hintz v. Michigan Central R. Co., 132 Mich 305, 307.
The third of such questions is whether, the premises of foregoing questions 1 and 2 considered, this Court’s custodial order denies to appellees — also that beleaguered youngster — due process of law.
These are serious questions.2 Under the practice as it stood between 1851 and 1963 (CL 1857, § 3385; CL 1948, § 601.11 [Stat Ann . § 27.31] ) this Court would no-t have proceeded to final decision without Í providing the “opportunity to argue the same before the court.” I think we should continue to follow that practice and register accordingly these views in opposition to denial of rehearing.
This child’s ease, in irrefutable sum, deserves on application for rehearing something more than the usual and casual lick and stamp of denial. For elaboration the profession is referred to forthcoming opinions in In re Ernst, a minor, submitted during the October term.

 Dante tells us that Divine Justice weighs the sins of the warm hearted, and the sins of the cold blooded, in separate scales; also* that the hottest plaees in hell are reserved for those who, in crisis, maintain neutrality.


 They give rise at once to additional question whether Justice Smith’s order is binding upon the youngster, speaking up as she yet may through guardian or next friend. She, so far, unlike the nationally nurtured adult charged with felony or capital crime, has not been provided with “the assistance of counsel for his [her] defense.”